Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 1 of 15 Page ID #:104




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 2 of 15 Page ID #:105




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 3 of 15 Page ID #:106




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 4 of 15 Page ID #:107




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 5 of 15 Page ID #:108




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 6 of 15 Page ID #:109




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 7 of 15 Page ID #:110




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 8 of 15 Page ID #:111




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 9 of 15 Page ID #:112




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 10 of 15 Page ID #:113




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 11 of 15 Page ID #:114




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 12 of 15 Page ID #:115




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 13 of 15 Page ID #:116




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 14 of 15 Page ID #:117




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case 2:19-cv-09447-DMG-MRW Document 13 Filed 12/27/19 Page 15 of 15 Page ID #:118




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
